COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00075-CV


IN RE TRACEY WAYNE PARKER                                             RELATOR



                                     ----------

                            ORIGINAL PROCEEDING
                           TRIAL COURT NO. 0565449

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

       The court has considered relator’s petition for writ of mandamus and is of

the opinion that the petition should be dismissed for want of jurisdiction.

Accordingly, relator’s petition for writ of mandamus is dismissed for want of

jurisdiction.

                                                  PER CURIAM

PANEL: GABRIEL, KERR, and BIRDWELL, JJ.

DELIVERED: March 6, 2018




       1
        See Tex. R. App. P. 47.4, 52.8(d).